                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

          Patsy Christopher,             )           JUDGMENT IN CASE
                                         )
              Plaintiff(s),              )         3:19-cv-00663-FDW-DCK
                                         )
                  vs.                    )
                                         )
  Restoration Contractors of America,    )
                  Inc.
 United Atlantic Public Adjusters, LLC
   Nationwide Mutual Fire Insurance
               Company,
             Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 23, 2019 Order.

                                               December 23, 2019
